455 F.2d 979
William Paul HIATT, Petitioner-Appellant,v.Doyal SMITH, Warden, Putnam County Prison, Respondent-Appellee.
No. 71-2512 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 1, 1972.

Edward T. M. Garland, Atlanta, Ga., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen. of Ga., Harold N. Hill, Jr., Executive Asst. Atty. Gen., Courtney Wilder Stanton, Asst. Atty. Gen., Dorothy T. Beasley, W. Hensell Harris, Jr., Deputy Asst. Attys. Gen., Atlanta, Ga., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
On the basis of our decision in Smith v. Smith, 5th Cir. 1971, 454 F.2d 572, the judgment of the district court is reversed and the cause is remanded for a new trial.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I